Per Curiam:
The plaintiff is clearly not entitled to all the relief demanded in the complaint and for which she moves. We are not now called upon to decide whether she is entitled to any relief, for her only motion was for judgment on the pleadings for the relief demanded in the complaint. The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present— Clarke, P. J., McLaughlin, Laughlin, Scott and Dowling JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, - with ten dollars costs.